PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/184,212
Filing Date: 8 Nov 2018
Appellant(s): Oberkircher et al.



__________________
Jonathan M. Siderits
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 10, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 4, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A. Claims 21, 22, 26, 28, 29, 35-37, and 43-46 as rejected under 35 U.S.C. §103 as unpatentable over Chornenky et al. (U.S. Pub. No. US 2004/0199130 A1) in view of DiCarlo et al. (U.S. Pub. No. US 2011/0207987 A1) and Gillespie Jr. et al. (U.S. Pub. No. US 2010/0222802 A1).
With regard to claims 21, 43, and 44, Appellant argues that Chornenky does not disclose a flexible cannula that is sized and configured to be insertable between a choroid and a sclera of an eye of a patient (Pgs. 13-14).  Appellant argues that inserting the probe of Chornenky in this position would cause trauma to the eye.  Any procedure on the eye would yield some level of trauma to the eye.  The Appellant does not cite any particular structural feature of Chornenky that would prevent such insertion.  At the outset the Examiner would like to highlight that the claims are drawn to the apparatus and not to a method of insertion.  The claims simply recite that the cannula is capable of insertion between a choroid and a sclera, the claims do not recite anything further functionally as to how the cannula is capable of such insertion.  The claims do not recite any specific size other than that it is sized to be capable of such insertion.  The device of Chornenky is similarly used for a procedure to deliver a therapeutic substance to the eye (abstract, Figs. 5 and 6) as such the Examiner maintains it would be capable of placement between the choroid and the sclera as it is sized for use in procedures for treatment of the eye.  
Appellant argues the rejection does not address the flexible aspect of the recited cannula and that Chornenky does not disclose a flexible cannula (Pg. 15).  The claims do not recite any specific material used for the cannula.  The claims do not recite any specific values for hardness or any other limitation to indicate a degree of flexibility required by the claim or in what manner the cannula is flexible.  The disclosure of the specification is not read into the claims.  Any material necessarily has some degree of flexibility.  Particularly, in Chornenky, as the device is used in a procedure to the eye one of ordinary skill in the art would reasonably understand that the cannula must have some degree of flexibility to aid in insertion and allow the device to negotiate the curvature of the eye to prevent additional damage to the eye.
B. Claim 24 as rejected under 35 U.S.C. §103 as unpatentable over Chornenky, DiCarlo and Gillespie, Jr., in further view of Badawi, et al. (U.S. Pub. No. 2013/0253402).
No additional arguments are presented, see the response to claim 21 above.
C. Claim 27 as rejected under 35 U.S.C. §103 as unpatentable over Chornenky, DiCarlo and Gillespie, Jr., in further view of Murakami (U.S. Pub. No. 2008/0161845). 

D. Claim 31 as rejected under 35 U.S.C. §103 as unpatentable over Chornenky, DiCarlo and Gillespie, Jr. in further view of Flaherty (U.S. Pat. No. 6,283,951).
No additional arguments are presented, see the response to claim 21 above.
E. Claim 33 as rejected under 35 U.S.C. §103 as unpatentable over Chornenky, DiCarlo and Gillespie, Jr., in further view of Hee (U.S. Pub. No. 2010/0173866).
No additional arguments are presented, see the response to claim 21 above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
Conferees:
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                        
/Daniel DePumpo/
RQAS
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.